Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Omum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of patent No. 11100080.  Although the conflicting is not patentably distinct from each other because since the claims of patent No. 11100080 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. (see table below).
          
Instant Application claim 1
Patent No. 11100080 claim 1
One or more computer readable storage media having instructions stored thereon that are executable by a computing device to perform operations comprising: 




maintaining an action registry that stores input data types and output data types for applications registered with the action registry, an input data type corresponding to a type of data that an application is capable of receiving to perform one or more actions on and an output data type corresponding to a type of data that an application is capable of outputting;




 receiving a request from a client device for a presentation of the applications that are usable to perform actions on data, the request indicating a first application used at the client device to perform actions on the data; identifying a second application for inclusion in the presentation by searching the action registry and matching at least one input data type of the second application to at least one output data type of the first application; and communicating a response to the client device, the response indicating the second application.  

  A system to match applications for editing data using multiple devices or by different users, the system comprising: one or more processors; and computer-readable storage media having stored thereon instructions that are executable by the one or more processors to perform operations to implement an action registry to: 
obtain information about editing capabilities of a plurality of applications for registration with the action registry, the information indicating different types of data the plurality of applications is capable of editing and types of actions that each of the plurality of applications is capable 
of performing on the different types of data; 

maintain the information in the action registry, the information being usable to answer queries that request an indication of applications capable of editing a particular type of data, a query answer enabling presentation of a list of the applications that are capable of editing the particular type of data and a detailed description of the types of actions that each of the applications in the list of the applications are capable of performing on the particular type of data, including: enabling the presentation at a device associated with a first user that obtains the particular type of data for editing from a different device associated with a second user; and enabling the presentation at the device associated with the first user that obtains the particular type of data for editing from a different device associated with the first user.


Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent No. 10331654.  Although the conflicting is not patentably distinct from each other because since the claims of t Patent No. 10331654 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application. (see table below).
          
Instant Application claim 1
Patent No. 10331654 claim 1
One or more computer readable storage media having instructions stored thereon that are executable by a computing device to perform operations comprising: 



maintaining an action registry that stores input data types and output data types for applications registered with the action registry, an input data type corresponding to a type of data that an application is capable of receiving to perform one or more actions on and an output data type corresponding to a type of data that an application is capable of outputting; receiving a request from a client device for a presentation of the applications that are usable to perform actions on data, the request indicating a first application used at the client device to perform actions on the data; identifying a second application for inclusion in the presentation by searching the action registry and matching at least one input data type of the second application to at least one output data type of the first application; 
and communicating a response to the client device, the response indicating the second application.  

 A method implemented by a first device to match applications for editing content that is received from a second device for cross-device editing, the method comprising: 
receiving content from the second device based on a selection made at the second device to edit the content using the first device; 
presenting, by the first device, one or more applications that are capable of editing a content type of the received content, the one or more applications ascertained from a query answer received from an action registry that maintains information indicating types of content different applications are capable of editing; 


responsive to selection of a presented application, automatically launching the selected application to enable the content received from the second device to be edited at the first device, including presenting the content via an editing interface of the selected application; and



 responsive to receiving user input to save one or more edits made to the received content using the selected application, communicating the edited content to the second device.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C 103(a) as being unpatentable over Morris (U.S. Pub. 2008/0005752 A1) in view of Lynch et al. (U.S. Pub. 2014/0229839 A1).
With respect to claim 1, Morris discloses a method comprising: 
maintaining an action registry that stores input data types and output data types for applications registered with the action registry, an input data type corresponding to a type of data that an application is capable of receiving to perform one or more actions on and an output data type corresponding to a type of data that an application is capable of outputting (i.e., “Input and output data information may be provided in an application descriptor. Further, each application descriptor may provide information describing at least one language independent means provided by the operating system of system 100 for invoking the associated application…the association between an application and an application descriptor may be indicated by a naming convention, the relative locations of the files, by registration of the application with LAG manager 126 that supports a regstration process or the associated application” (0037), 0027, 0031  or “ host system registries for one or more application executables, and/or file structures for system 100”(0049)or “Application executables 302 and 304 may include application descriptors 310 and 312…application executable 302 may be a photo organizer application for organizing and editing digital photos. Input data 314 may be a request for editing a photo. Output data 316 may be a request for a file name of a photo for editing with the photo organizer application” (0042) or “In order to run an associated application or LAG instance, an operator may select the group of input/output data instances, select a compatible application or LAG instance, and indicate that the LAG manager 126 is to run the application or LAG instance using the input/output data instances as input”(0053)); 
receiving a request from a client device for a presentation of the applications that are usable to perform actions on data, the request indicating a first application used at the client device to perform actions on the data (i.e., “Command/application manager 146 may also include functionality to permit resource manager 136 to interrogate an application executable to request a list of application descriptor input and/or output data”(0049), 0075 and “a LAG may include applications having output that is persistently stored. For example, API 142 may be used for storing and retrieving input and/or output data and invoking applications. By storing and retrieving input data that is persistently stored in a database, these applications may be stateful and may be associated with a system resource for performing stateful actions associated with the system resource”(0091) or “the LAG may be configured to include lists of data instances for each various applications such as a word processing application, an image editor application, a drawing tool application, and a spreadsheet application…A string data instance may be generated for each application for specifying the search location for compatible files”(0098), 0100, 0106 explain the operator (can be client) modifies the file search application by adding a persistent list by using 102 and client device is GUI 102 or any client device that having “compatible files”); 
identifying a second application for inclusion in the presentation by searching the action registry and matching at least one input data type of the second application to at least one output data type of the first application (i.e., “input and output data of applications may be linked by using information in an application descriptor identifying the 
applications' input and output data and invocation information for identifying a language neutral invocation means known to system 100” (0030) and “ an operator may use a GUI to specify that LAG manager 126 present applications that exactly match the selected input/output data”(0054) or “LAG GUI 140 may identify applications and LAG instances that produce an output matching a group of selected output data”(0059) and fig. 2B, or 0044); and 
communicating a response to the client device, the response indicating the second application (i.e., “an operator may use a GUI to specify that LAG manager 126 present applications that exactly match the selected input/output data” (0054). Further, Morris discloses the request from the interface or retrieve the application (input and output) (0030) or using sql (0084) but Morris does not disclose receiving a request from a client device for a presentation of the applications and communicating a response to the client device.  However, Lynch et al. discloses receiving a request from a client device for a presentation of the applications and communicating a response to the client device.   (i.e., “Users can access online content management service 100 using various application programs executing on user devices such as a desktop (or laptop) computer 112, tablet computer 114, and/or smart phone 116 In general, different user devices 112, 114, 116 can implement different operating platforms (a "platform" refers to a combination of hardware and operating system software). The provider of online content management service 100 and/or various third parties can provide application programs (also referred to herein as "apps") adapted to various platforms; application programs are generally programs that are launchable on request of the user”(0044) and “Recommendations can be based on various criteria, such as: input from an editorial team that tests various editing apps to determine which ones to recommend; crowdsourcing data (e.g., aggregate user ratings for various apps, aggregate patterns of user behavior such as which editing apps are most often used for particular types of content items); the user's own behavior (e.g., which editing apps the user has used on other platforms or for other content items of this type or for this content item); and/or behavior of other users who share access to the content item in question. A combination of any of these and/or other criteria can be used to determine which editing apps to recommend and in what order to display recommended editing apps” (0080) and fig. 1).  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have client request the application to interact with online management provider, that make easy for use to get correct and quickly application for the stated purpose has been well known in the art as evidenced by teaching of Lynch et al (0006).  Further, both references teach the same field such as management application. 
With respect to claim 2, Morris discloses further comprising receiving registration information for the first application and the second application, the registration information including the at least one output data type of the first application and the at least one input data type of the second application (i.e., “Input and output data information may be provided in an application descriptor. Further, each application descriptor may provide information describing at least one language independent means provided by the operating system of system 100 for invoking the associated application…the association between an application and an application descriptor may be indicated by a naming convention, the relative locations of the files, by registration of the application with LAG manager 126 that supports a regstration process or the associated application” (0037), 0027, 0031  or “ host system registries for one or more application executables, and/or file structures for system 100”(0049)or “Application executables 302 and 304 may include application descriptors 310 and 312…application executable 302 may be a photo organizer application for organizing and editing digital photos. Input data 314 may be a request for editing a photo. Output data 316 may be a request for a file name of a photo for editing with the photo organizer application” (0042) or “In order to run an associated application or LAG instance, an operator may select the group of input/output data instances, select a compatible application or LAG instance, and indicate that the LAG manager 126 is to run the application or LAG instance using the input/output data instances as input”(0053)); 
With respect to claim 3, Morris discloses wherein the response enables the client device to present a menu that includes a selectable indication of the second application (i.e., “Output interface 104 may be operable to present information to a user in graphical format via any suitable output device, such as a display, a printer, a speaker, or any other suitable device with which information and graphics associated with one or more applications may be presented or shown. Input interface 106 may be operable to receive input from a user via any suitable device by which a user inputs information. For example, input interface 106 may be operable to receive user input via a keyboard, a keypad, a touch screen display, a mouse, a trackpad, or the like” (0023) and (i.e., “an operator may use a GUI to specify that LAG manager 126 present applications that exactly match the selected input/output data” (0054)).  
With respect to claim 4, Morris discloses wherein further comprising identifying a third application for inclusion in the presentation by searching the action registry ((i.e., “Input and output data information may be provided in an application descriptor. Further, each application descriptor may provide information describing at least one language independent means provided by the operating system of system 100 for invoking the associated application…the association between an application and an application descriptor may be indicated by a naming convention, the relative locations of the files, by registration of the application with LAG manager 126 that supports a regstration process or the associated application” (0037), 0027, 0031  or “ host system registries for one or more application executables, and/or file structures for system 100”(0049)or “Application executables 302 and 304 may include application descriptors 310 and 312…application executable 302 may be a photo organizer application for organizing and editing digital photos. Input data 314 may be a request for editing a photo. Output data 316 may be a request for a file name of a photo for editing with the photo organizer application” (0042) or “In order to run an associated application or LAG instance, an operator may select the group of input/output data instances, select a compatible application or LAG instance, and indicate that the LAG manager 126 is to run the application or LAG instance using the input/output data instances as input”(0053)); and matching at least one input data type of the third application to the at least one output data type of the first application (i.e., “an operator may use a GUI to specify that LAG manager 126 present applications that exactly match the selected input/output data” (0054).  
With respect to claim 5, Morris discloses wherein the method of claim 4, wherein the response enables the client device to present a menu that includes a selectable indication of the third application (i.e., “An operator may create a group of input/output data associated with an application or a LAG instance for selection and provide instance input/output data to serve as initial values. To run an associated application or LAG instance, an operator may select the group of input/output data instances, select a compatible application or LAG instance, and indicate that the LAG manager 126 is to run the application or LAG instance using the input/output data instances as input” (0053), 0054).  
With respect to claim 6, Morris discloses the method of claim 5, wherein the response enables the client device to present a menu that includes a selectable indication of the second application and the selectable indication of the third application (i.e., “Filtering applications to be presented to a user as potential links in a LAG chain based on input data facilitates creation of LAG chains because the user can select among compatible applications rather than all applications that are present on a system”(0054) or “ LAG GUI 140 may identify data that is required when a user selects an application”(0055) or “A list of applications that generate a compatible output may be displayed by selecting "Commands" from menu 620. An operator may select one or more of the applications displayed in box 622 for linking to the current application. In the example shown in FIG. 6, the "Snapfish Loader" application may be selected. Box 624 may show the outputs of the current application with an indication the compatible applications in box 622”(0064)).  
With respect to claim 7, Morris discloses wherein the at least one output data type of the first application and the at least one input data type of the second application both include images (i.e., “input and output data of applications may be linked by using information in an application descriptor identifying the applications' input and output data and invocation information for identifying a language neutral invocation means known to system 100” (0030) and “ an operator may use a GUI to specify that LAG manager 126 present applications that exactly match the selected input/output data”(0054) or “LAG GUI 140 may identify applications and LAG instances that produce an output matching a group of selected output data”(0059) and fig. 2B, or 0044 or “if the user selects an image file as input data, LAG manager 126 may display a set of image editor applications as potential recipients of the image file as input.”(0054)).  
With respect to claim 8, Morris discloses wherein the at least one output data type of the first application and the at least one input data type of the second application both include a same image format (i.e., “referring to FIG. 6, an output of the image application may be an image file of a JPEG type. LAG manager 126 may determine other applications that are accessible by system 100 and that include input data that is compatible with the image file output of the image application”(0063)).  
With respect to claims 9-20, the claims 9-20 are rejected as claims 1-8 above since the claims 9-20 are similar with set of claims 1-8 but different form.
Citation of Pertinent References

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent to Croft et al. discloses Method and Apparatus for Passing information between Applications on a Computer System, U.S. Pub. No. 2004/0059753 A1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HUNG T VY/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        September 26, 2022